F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           AUG 29 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    BEVERLY L. PRENTICE,

                Plaintiff - Appellant,

    v.                                                    No. 01-5170
                                                    (D.C. No. 00-CV-489-C)
    THE UNIVERSITY OF TULSA, an                        (N.D. Oklahoma)
    Oklahoma non-profit institutional
    organization,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before HENRY and HOLLOWAY , Circuit Judges, and               BRORBY , Senior
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Beverly Prentice appeals from summary judgment granted in favor of the

University of Tulsa on her discrimination and hostile work environment claims

brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

through 2000e17, and on her claims alleging violation of the Equal Pay Act, 29

U.S.C. § 206(d); and from the dismissal for want of jurisdiction of her state-law

claims for breach of contract and detrimental reliance. Our jurisdiction arises

under 28 U.S.C. § 1291, and we affirm.

      The facts of this case are well documented in the district court’s order filed

September 19, 2001, and we need not repeat them here. Ms. Prentice claims that

the following allegations were sufficient to raise a genuine issue of material fact

whether she was subjected to sexual discrimination and a sexually or

gender-based hostile work environment in violation of Title VII: (1) her

supervisor told her she may need to “sleep” with the Director of Personnel in

order to get additional staff for her department; (2) the University investigated her

department after she demanded a meeting with the Director of Personnel to

complain about staff shortages, and her meeting with him was cancelled,

following the statement that she would have to sleep with the Personnel Director;

(3) derogatory statements falsely attributed to her were reported to the President

of the University, resulting in her dismissal from a voluntary committee on which

she served; and (4) her supervisor made threats implying that she or her family


                                         -2-
could be harmed after she informed him she intended to file a grievance with the

University complaining about Personnel Services and its handling of staff matters.

       “We review the district court’s grant of summary judgment de novo,

applying the same legal standard as the district court.”    Bullington v. United Air

Lines, Inc. , 186 F.3d 1301, 1313 (10th Cir. 1999). Summary judgment is

appropriate if the pleadings, affidavits, and other evidence “show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). “In applying this standard,

we view the factual record and inferences therefrom in the light most favorable to

the nonmoving party. . . . Summary judgment is appropriate if the evidence is

such that no reasonable jury could return a verdict for the nonmoving party.”

Bullington , 186 F.3d at 1313 (citation omitted).

       Despite Ms. Prentice’s arguments on appeal, we agree with the district

court that, although she may have presented evidence sufficient to support

state-law claims, Ms. Prentice did not present evidence sufficient to raise genuine

issues of material fact regarding sexual discrimination or a gender-based hostile

work environment.     See Stahl v. Sun Microsystems, Inc.   , 19 F.3d 533, 537-38

(10th Cir. 1994) (noting that hostile work environment harassment arises when

sexual conduct unreasonably interferes with work performance or creates an

intimidating or offensive working environment and must be pervasive);       Lowe v.


                                             -3-
Angelo’s Italian Foods, Inc. , 87 F.3d 1170, 1175 (10th Cir. 1996) (holding that

isolated sexual comments “do not demonstrate that the work environment . . . was

permeated with discriminatory intimidation, ridicule, and insult,” and that

evidence must show that hostility is related to gender) (quotation omitted).

      We also agree with the district court that Ms. Prentice failed to satisfy her

prima facie burden to demonstrate that the University violated the Equal Pay Act

because she presented no evidence comparing her wages with a male in a

comparable position.   See Sprague v. Thorn Ams., Inc.   , 129 F.3d 1355, 1364

(10th Cir. 1997) (holding that plaintiff complaining of Equal Pay Act violations

must show “(1) she was performing work which was substantially equal to that of

the male employees considering the skills, duties, supervision, effort, and

responsibilities of the jobs; (2) the conditions where the work was performed

were basically the same; (3) the male employees were paid more under such

circumstances.”) (quotation omitted).

      Ms. Prentice has waived her assertion that the district court erred in

concluding that her state-law claims were outside the court’s jurisdiction by

failing to brief that issue on appeal.




                                         -4-
     The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                  Entered for the Court



                                                  Wade Brorby
                                                  Senior Circuit Judge




                                       -5-